           Case 5:19-cv-00200-KGB Document 8 Filed 01/28/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LAWRENCE WALLS                                                                       PLAINTIFF

v.                               Case No. 5:19-cv-00200-KGB

JEREMY CROSBY, Detective                                                          DEFENDANT

                                            ORDER

         Plaintiff Lawrence Walls, an inmate at the W.C. Brassell Adult Detention Center, filed a

pro se complaint on June 17, 2019 (Dkt. No. 1). On December 10, 2019, the Court denied without

prejudice Mr. Walls’s motion to proceed in forma pauperis because neither the certificate nor

calculation sheet he submitted were signed by an authorized official of the facility at which he is

incarcerated (Dkt. No. 5). Also on December 10, 2019, the Court directed Mr. Walls to either (1)

pay the $400.00 filing fee in full or (2) file a properly completed application to proceed in forma

pauperis by January 10, 2020 (Id.). Mr. Walls was advised that, if he failed to do so timely, this

case would be dismissed without prejudice. Local Rule 5.5(c)(2) of the Eastern and Western

Districts of Arkansas (“If any communication from the Court to a pro se plaintiff is not responded

to within thirty (30) days, the case may be dismissed without prejudice.”)

         As of the date of this Order, Mr. Walls has not complied with the Court’s Order of

December 10, 2019, and the time for doing so has passed. The Court also notes that mail from the

Court to Mr. Walls at his address of record has been returned as undeliverable (Dkt. Nos. 6, 7). It

appears that Mr. Walls changed addresses without updating his information with the Court. For

the reasons described above, the Court dismisses this case without prejudice. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be taken in good

faith.
  Case 5:19-cv-00200-KGB Document 8 Filed 01/28/21 Page 2 of 2




So ordered this 28th day of January, 2021.



                                             _____________________________
                                             Kristine G. Baker
                                             United States District Judge




                                        2
